                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION


Mentone Solutions LLC,                                      Case No. 4:18-cv-07749
       Plaintiff,                                           Patent Case
       v.                                                   Jury Trial Demanded
ASUS Computer International, Inc.,

       Defendant.



                              JOINT STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Mentone Solutions

LLC hereby dismisses this action with prejudice. Each party shall bear its own costs, expenses,

and attorneys' fees.



Dated: June 17, 2019              Respectfully submitted,

                                  /s/ Steven A. Nielsen
                                  Steven A. Nielsen
                                  NIELSEN PATENTS
                                  100 Larkspur Landing Circle, Suite 216
                                  Larkspur, CA 94939
                                  415-272-8210
                                  Steve@NielsenPatents.com

                                  Isaac Rabicoff
                                  (Pro Hac Vice admission pending)
                                  Rabicoff Law LLC
                                  73 W Monroe St
                                  Chicago, IL 60603
                                  (773) 669-4590
                                  isaac@rabilaw.com

                                  Counsel for Plaintiff


                                               1
Mentone Solutions LLC

DANIEL S. LEVENTHAL
NORTON ROSE FULBRIGHT US LLP




By      /s/ Daniel S. Leventhal
     Daniel S. Leventhal (Pro Hac Vice)
     daniel.leventhal@nortonrosefulbright.com
     1301 McKinney, Suite 5100
     Houston, Texas 77010
     Telephone: (713) 651-8360

     David Ben-Meir (SBN 192028)
     david.ben-meir@nortonrosefulbright.com
     555 South Flower Street, Forty-First Floor
     Los Angeles, California 90071
     Telephone: (213) 892-9200

     Brett C. Govett (Pro Hac Vice)
     brett.govett@nortonrosefulbright.com
     2200 Ross Avenue, Suite 3600
     Dallas, Texas 75201
     Telephone: (214) 855-8118

Attorneys for Defendant
ASUS Computer International




             2
                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on June 17, 2019, via the Court's CM/ECF system.


                                    /s/ Steven A. Nielsen
                                    Steven A. Nielsen




                                               3
SO ORDERED this ______
                  18th day of _______________,
                                         June ______.
                                               2019


                  _____________________________________
                  UNITED STATES DISTRICT JUDGE




                     4
